IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RONALD WILLARD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3220

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 29, 2015.

An appeal from an order of the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Ronald Willard, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and BILBREY, JJ., CONCUR.